Citation Nr: 0602351	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for hallux valgus of 
the left foot and hammer toe, 2nd toe, with tyloma and 
displacement sesamoid bones, status post bunionectomy with 
non-tender scar, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel  


INTRODUCTION

The veteran had active service from April 1994 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for hallux 
valgus, left foot, status post bunionectomy, with a 
noncompensable evaluation effective October 29, 1996.  
Service connection was denied for bunion, right great toe; 
low back pain, athlete's foot and hearing loss; exposure to 
lead in water, conjunctivitis; and folliculitis barbae.  The 
veteran was notified of this decision in February 1997.

In August 1997, the veteran submitted a notice of 
disagreement (NOD) stating that he strongly disagreed with 
the decision regarding his disability claim.  He then noted 
the surgery he underwent to remove a bunion from his left 
foot and stated, inter alia, that he had lost range of motion 
in the toe area.

By a September 1997 rating decision, the veteran's hallux 
valgus, left foot, status post bunionectomy, was increased to 
10 percent disabling effective November 1, 1996.

In October 1997, the veteran submitted a statement wherein he 
indicated that he disagreed with the 10 percent evaluation.  

In January 1998, the RO issued a statement of the case (SOC) 
on the issue of entitlement to an increased evaluation for 
hallux valgus, left foot, status post bunionectomy.  
Thereafter, the veteran submitted a statement, received in 
September 1998, which was accepted by the RO as the veteran's 
substantive appeal.

In September 1998, the RO issued an SOC on the issue of 
entitlement to service connection for bunion, right great 
toe.  He did not submit a timely substantive appeal as to 
this issue.   

In April 1999, the veteran submitted a VA Form 9 pursuant to 
the RO's request that he clarify certain matters pertaining 
to his increased rating claim for hallux valgus, left foot, 
status post bunionectomy.  

In January 2000 the Board issued a remand stating that the 
issues as "[t]o be clarified."  In part, the Board stated 
that, with regard to the veteran's service-connected hallux 
valgus, left foot, status post bunionectomy, the RO was to 
discuss and decide whether the veteran was entitled to 
separate ratings for the residuals of the bunionectomy and 
the scar.  In this regard, the RO was directed to schedule 
the veteran for an examination with a podiatrist.  The remand 
also discussed the issue of service connection for hallux 
valgus of the right foot, stating that the Board considered 
this issue to be inextricably intertwined with the veteran's 
service-connected left foot disability.  Additionally, the 
remand directed the RO to inquire of the veteran what issues 
he was specifically appealing.  Again, in his August 1997 
NOD, he wrote that he disagreed with the rating decision, but 
then wrote specific arguments covering only his feet 
disabilities.  Thus, the Board stated that it was unclear 
whether he was only expressing disagreement about his feet 
disabilities or about the whole rating decision.  

In a statement received in January 2002, the veteran 
indicated that he wished to reopen the issue of service 
connection for the right foot.  

By an April 2003 rating decision, the RO granted service 
connection for hallux abducto valgus of the right foot with 
an evaluation of 10 percent, effective November 1, 1996.  

A July 2003 rating decision corrected the effective dates of 
both the left and right foot conditions to October 31, 1996.

In an undated statement, the veteran indicated that he 
disagreed with the disability ratings of his feet in that he 
did not believe flat feet, corns, scars, arthritis, and 
athlete's foot were considered.  The issue of the scar 
resulting from the left foot bunionectomy is considered to be 
on appeal as part of the service-connected hallux valgus, 
left foot, status post bunionectomy.  As for the other 
issues, this correspondence will be interpreted as a claim 
for benefits.  

In August 2003, the veteran submitted a statement wherein he 
essentially requested that VA consider the issue of an 
increased rating for his service-connected right foot 
disability.  

In September 2003, the veteran submitted a statement wherein 
he indicated that he desired that the following issues be 
considered: flat feet bilaterally, residual scar, hallux 
valgus bilaterally, hypermobile bilaterally, loss of range of 
motion, hammer toes, decreased sensation over the incision 
site, pinch callus (medial plantar aspect), decreased joint 
space and sclerosis, athlete's foot, and arthritis.    
  
In an undated statement, the veteran raised the issue of pes 
planus as secondary to hallux valgus and seemed to raise 
claims for "rear foot varus" and dorsal calcaneus spurs as 
secondary to the hallux valgus.  He also requested an 
extraschedular rating for hallux valgus due to pain, function 
loss, and failed surgery.  

In a statement received November 2004, the veteran raised a 
claim for entitlement to service connection for "equinus and 
gastrocnemius equinus" as secondary to hallux valgus.       

In November 2005, the RO issued a rating decision wherein 
service connection was denied for the following issues: 
arthritis of the feet, bilateral rearfoot varus deformity as 
secondary to the service-connected bilateral hallux valgus, 
bilateral rearfoot valgus deformity, bilateral pes planus, 
corns, bilateral calcaneal spurs, equinus/gastrocnemius 
equinus deformity and, "abscess left 4th great toe (claimed 
as sores and infection of toes)".  The 10 percent rating for 
the veteran's service-connected hallux abducto-valgus of the 
right foot with hammer toe, 2nd toe, tyloma hallux, and 
displacement sesamoid bones, was continued.  In addition, 
service connection for dermatophytosis (claimed as athlete's 
foot) of both feet secondary to the service-connected hallux 
valgus of the left foot and hammer toe 2nd toe with tyloma 
and displacement sesamoid bones, status post bunionectomy was 
denied, as the RO found that new and material evidence had 
not been submitted.  Finally, the 10 percent rating for the 
veteran's service-connected hallux valgus of the left foot 
and hammer toe 2nd toe with tyloma and displacement sesamoid 
bones, status post bunionectomy with non-tender scar, was 
continued.    
  
In sum, the Board has determined that the only issue 
currently on appeal is entitlement to an increased evaluation 
for hallux valgus of the left foot and hammer toe, 2nd toe, 
with tyloma and displacement sesamoid bones, status post 
bunionectomy with non-tender scar.  However, the Board 
reiterates that, in the January 2000 remand, it was directed 
that the RO inquire of the veteran what issues he intended to 
appeal in the August 1997 NOD.  Again, the issues denied by 
the February1997 rating decision were service connection for 
a bunion of the right great toe; service connection for low 
back pain, athlete's foot, and hearing loss; service 
connection for exposure to lead in water; and, service 
connection for conjunctivitis and folliculitis barbae.  
Service connection for hallux abducto valgus of the right 
foot was granted by an April 2003 rating decision.  As for 
the other issues, it does not appear that the RO ever sought 
clarification as to the scope of the veteran's August 1996 
NOD.  Accordingly, these matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum rating 
provided for a hallux valgus deformity.

2.  The veteran's service-connected hallux valgus of the left 
foot and hammer toe, 2nd toe, with tyloma and displacement 
sesamoid bones, status post bunionectomy with non-tender 
scar, is not manifested by moderately severe symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected hallux valgus deformity, left 
foot, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records (SMR's); the veteran's 
assertions; VA treatment records; multiple VA examination and 
X-ray reports; and, private medical records from the Medical 
Center of Central Georgia and the Medical College of Georgia 
Hospital & Clinics.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The relevant medical evidence includes the veteran's SMR's, 
which reflect that he underwent a chevron osteotomy of the 
left hallux in November 1995.  A January 1996 report of left 
foot X-rays stated that there were signs for bony healing, 
but still a mild degree of medial foot soft tissue swelling.  
Also, there were mild degree erosive arthrosis changes 
involving the first metatarsophalangeal joint with small 
juxta-articular marginal erosions identified.  A March 1996 
report of left foot X-rays stated that there was hallux 
valgus deformity of the first metatarsophalangeal joint with 
evidence of bunionectomy.  There was approximately 30 degrees 
of angulation.  The weight-bearing view showed calcaneal 
metatarsal angulation of approximately 40 degrees.    

The post-service medical evidence includes a January 1997 VA 
report of left foot X-rays, which stated that there was mild 
hallux valgus deformity and a mild deformity of the distal 
end of the first metatarsal, secondary to previous surgery.  
There was no evidence of periosteal reaction or of ulceration 
in the soft tissues.  A January 1997 VA examination report 
noted a scar on the medial aspect of the foot to the left 
side.  The veteran had normal range of motion of the left big 
toe.  The examiner diagnosed, inter alia, bunions on both 
feet, status post resection of the bunion on the left side.  
The examiner stated that the veteran had residual symptoms on 
the left side and persistent symptoms on the right side.  

A February 2003 VA report of foot X-rays listed an impression 
of bilateral hallux valgus deformities, without significant 
degenerative disease.  

A March 2003 VA examination report noted that the veteran's 
chief complaint was that he was having sharp pain at the area 
of the bunion and having difficulty bending the first 
metatarsophalangeal joint.  He stated that he develops 
significant blisters on the plantar aspect of the first 
metatarsal head when playing sports.  He reported that his 
symptoms were worse on the right than on the left.  Upon 
physical examination, the vastus-pedal pulses were palpable.  
Neurologically, there was some decreased sensation over the 
incision site.  There was stated to be minimal scarring of 
the incision.  He had full range of motion of the subtalar 
joint bilaterally, which was nontender.  There was some 
hypermobility of the first ray range of motion bilaterally in 
dorsiflexion.  Range of motion of the first 
metatarsophalangeal joint was approximately 60 degrees on the 
left.  However, when the foot was loaded, there was 35 
degrees of motion.  There was no pain on range of motion at 
the first metatarsophalangeal joint and there was no tracking 
into an abducted position.  Muscle strength was 5/5 on 
inversion, eversion, plantar flexion, and dorsiflexion, and 
there was also 5/5 dorsiflexion and plantar flexion of the 
digits.  There was a pinch callus over the medial plantar 
aspect of the first metatarsal bilaterally.  There was also a 
bony prominence at the first metatarsal head, with the right 
being greater than the left.  The veteran had a symptomatic 
hammer toe on the left and crowding of the digits due to the 
abducted position of the hallux.  The assessment was 
bilateral hallux abducto valgus, metatarsus abductus, 
gastrocnemius equinus, and a tyloma on the hallux 
bilaterally.  The examiner stated that he did not think that 
the veteran's bunionectomy had had a negative effect on the 
hallux valgus of the left foot, other than a small area of 
decreased sensation.  He stated that the left foot was less 
symptomatic than the right foot.  He did note, though, that 
the veteran continued to have a hallux abductus deformity of 
the left foot.   

A September 2003 VA report of foot X-rays listed an 
impression of tiny dorsal calcaneus spurs, hallux valgus 
deformity, more on the right, and possible bunionectomy at 
the head of the first metatarsal bone on the left.  

A September 2003 VA examination report indicated that the 
veteran reported doing factory work and that such involved 
standing.  The veteran reported further that he had been 
complaining about his feet since he began working.  Upon 
physical examination, he had pain with limited range of 
motion of the first metatarsophalangeal joint bilaterally.  
He also had a bunion deformity of both feet.  Additionally, 
he had hammer toe deformity with overlapping and under-
lapping toes.  Hallux abductovalgus was noted bilaterally at 
approximately 30 degrees with under-lapping of the great toe 
under the second toe.  The diagnoses included hallux 
abductovalgus with bunion deformity, bilateral feet 
(moderate), and decreased range of motion of the first 
metatarsophalangeal joint, bilateral feet.  

An October 2004 VA examination report also noted that the 
veteran worked in a factory.  The examiner diagnosed tinea 
pedis, but stated that such was not caused by, or a result 
of, the veteran's service-connected bilateral hallux valgus.  

An October 2004 report from the Medical College of Georgia 
Hospital & Clinics noted that the veteran was currently 
working in Mills construction.  The veteran reported the pain 
in his left foot as 5/10.  Upon physical examination, pedal 
pulses were palpable.  Neurologically, sharp, dull, and light 
touch sensations were intact.  The examiner stated that no 
pain was obtained during range of motion of the first 
metatarsophalangeal joint of the left foot, but it was stated 
that pain was noted at the end of the range of motion.  The 
veteran was able to dorsiflex his first metatarsophalangeal 
joint approximately 50 degrees on the left.  There was a 
minimal amount of scarring noted, medial left foot, with no 
pain on palpation at this scar tissue.  

An August 2005 VA examination report noted a cicatrix 
overlying the medial aspect of the first metatarsophalangeal 
joint measuring 5.2cm in length, non-elevated, non-depressed, 
and superficial, with no erythema and no adhesions.  
Neurologically, proprioception was intact and sharp, dull, 
and light touch was stated to be intact overlying and 
peripheral to the incision site overlying the first 
metatarsophalangeal joint.  It was stated that there was 
lateral deviation of the big toe at the metatarsophalangeal 
joint with prominent medial eminence and the second digit was 
overlying the big toe.  It was stated that X-rays of the feet 
revealed normal anatomic alignment and mineralization.  There 
was no acute fracture or evidence of a dislocation.  Mild 
hallux valgus deformities were noted bilaterally.  No 
significant degenerative changes were identified.  Prior 
surgical changes involving the distal first left metatarsal 
bone were noted.  The impression was mild bilateral hallux 
valgus deformities, prior post-surgical changes involving the 
first left metatarsal bone, and small dorsal calcaneal spurs.  
The examiner's assessment included bunionectomy left foot 
with residual moderate hallux abducto valgus, pes planus 
bilateral, and equinus bilateral.  The examiner stated that 
bilateral pes planus, corns, calcaneal spurs, bilateral rear 
foot varus, gastrocnemius equinus, and cellulitis of the 
fourth toe were not caused by, or a result of the service-
connected hallux valgus.  However, he did state that hammer 
toes were at least as likely as not caused by, or a result 
of, the service-connected hallux valgus, but only with regard 
to the second toe.  He also stated that tyloma of the hallux 
and displacement of the sesamoid bones were most likely cause 
by, or a result of, the service-connected hallux valgus.  The 
examiner stated that he was unable to resolve the issue of 
arthritis of both feet without resort to mere speculation, 
stating further that he did not find any clinical evidence to 
draw a conclusion regarding this complaint.  Finally, he 
stated that decreased sensation in the incision and both feet 
was not found clinically and, therefore, could not be 
resolved without resort to mere speculation.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The veteran's service-connected left foot hallux valgus 
disability has been evaluated as 10 percent disabling for the 
entirety of the appeal period under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5280.  10 percent is the maximum rating 
permissible under DC 5280.  In fact, under DC 5280, the only 
available disability rating is 10 percent for unilateral 
hallux valgus, whether it is severe and equivalent to 
amputation of the great toe or whether it has been operated 
on with resection of the metatarsal head.  

Although the Board sympathizes with the veteran's 
difficulties due to his left foot hallux valgus disability, 
the Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for a hallux valgus deformity is 10 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  There is 
no higher schedular evaluation under this Diagnostic Code.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, consideration of a higher disability 
evaluation under 38 C.F.R. §§ 4.40 and 4.45 arguably is 
warranted since the veteran's hallux valgus deformities 
involve deformity of a joint and may limit motion of the 
affected joint.  Cf. VAOPGCPREC 9-98 (the nature of the foot 
injury determines whether consideration of §§ 4.40 and 4.45 
under Diagnostic Code 5284 is warranted, and injuries such as 
fractures and dislocations may limit motion).  However, those 
regulations are not applicable where a disability is rated at 
the maximum level provided by the diagnostic code under which 
it is rated, as is the veteran's situation.  See VAOPGCPREC 
36-97 (holding that consideration must be given to the extent 
of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a 
veteran has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion).


The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5279 for 
anterior metatarsalgia (Morton's disease); Diagnostic Code 
5281 for severe unilateral hallux rigidus; and, Diagnostic 
Code 5282 for hammer toes each provide a maximum disability 
rating of 10 percent.  Diagnostic Code 5283 pertains to 
malunion or nonunion of tarsal or metatarsal bones, but there 
is no medical evidence showing that the veteran has these 
disorders.  

Diagnostic Code 5284 for other foot injuries provides a 20 
percent disability rating for a moderately severe disorder 
and a 30 percent disability rating for a severe disorder.  
Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that his overall level 
of disability is no more than moderate.  The medical evidence 
does not show the presence of symptomatology from which the 
Board could conclude that the veteran's level of impairment 
from the bilateral hallux valgus deformities is moderately 
severe or severe.  The Board emphasizes that the veteran has 
been diagnosed with other medical disorders of the feet, such 
as bilateral pes planus, for which service connection has 
been denied.  Therefore, the preponderance of the evidence is 
against assignment of a higher disability rating under this 
diagnostic code.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Here there is 
no objective evidence that his service-connected left foot 
disorder causes marked interference with employment or 
necessitates frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321(b), referable to 
extraschedular ratings is not appropriate.

Additionally, it is noted that the RO, pursuant to the 
Board's instructions in the January 2000 remand, did, indeed, 
consider whether separate ratings are warranted for the 
bunionectomy and scar.  Specifically, the April 2003 
supplemental statement of the case (SSOC) addressed the issue 
of whether a separate evaluation was warranted for residuals 
of the bunionectomy.  The RO determined that such was not 
warranted.  The Board, too, also finds that a separate 
evaluation for residuals of the bunionectomy is not 
warranted.  In this regard, the Board stresses that it is 
stated by the examiner in the March 2003 VA examination 
report that he did not think that the veteran's bunionectomy 
had had a negative effect on the hallux valgus of the left 
foot, other than a small area of decreased sensation.  With 
regard, to decreased sensation, it was specifically stated in 
the August 2005 VA examination report that such was not found 
clinically.  

As for a separate rating for the scar, this issue was 
considered by the RO in both the November 2005 rating 
decision and November 2005 SSOC and found not to be 
warranted.  The Board acknowledges that separate, compensable 
evaluations may, indeed, be warranted for individual scars 
that are, for example, tender, painful, poorly nourished, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra.  The Board notes that the 
rating criteria for scars were changed, effective August 30, 
2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002).  Here, 
the veteran has had surgery on his service-connected left 
foot and it is noted in the August 2005 VA examination report 
that there was a 5.2cm cicatrix overlying the medial aspect 
of the first metatarsophalangeal joint.  There is no 
evidence, however, that this scar is deep or causes limited 
motion, nor is it 144 square inches (929 sq. cm.) or greater.  
Additionally, the scar was not noted to be unstable, painful 
on examination or objective demonstration, or poorly 
nourished with repeated ulceration.  Therefore, a separate 
rating for scarring is not warranted.  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in 
effect prior to and from August 30, 2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a February 2003 letter informed 
the appellant that, in order to establish entitlement to an 
increased evaluation for his service-connected condition, the 
evidence needed to show a greater level of disability than 
previously assessed.  Additionally, the January 1998 
statement of the case and November 2005 SSOC listed the 
applicable foot diagnostic codes.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the February 2003 letter informed the veteran that that 
VA's duty to assist included helping him obtain such things 
as medical records, employment records, or records from other 
federal agencies.  The letter also informed the veteran that 
VA would provide a medical examination or obtain a medical 
opinion if it was determined that such was necessary to 
decide his claim.  Additionally, a June 2004 letter stated 
that VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).     
     
In addition, the April 2003 and November 2005 SSOC's 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that he submit to VA any 
evidence or information in his possession that pertained to 
his claim, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  For instance, the SSOC's included 
the language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letters, combined with the SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board acknowledges that the veteran was not informed of 
the change in the rating criteria pertaining to scars, 
however, the objective evidence of record clearly illustrates 
that a compensable rating for the veteran's scar is not 
warranted under either the old or new skin rating criteria.  
Thus, such was harmless error.  The Board also emphasizes 
that the veteran has been afforded multiple VA examinations 
regarding the claim on appeal and, moreover, there is no 
indication of any outstanding VA, or private, treatment 
records.  Therefore, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided several VA examinations 
during the course of this appeal in order to evaluate the 
severity of his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.


ORDER

An increased evaluation for hallux valgus of the left foot 
and hammer toe, 2nd toe, with tyloma and displacement 
sesamoid bones, status post bunionectomy with non-tender 
scar, is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


